        Case 3:19-cv-06232-SK Document 35 Filed 12/30/19 Page 1 of 5



       MAYER BROWN LLP                                COHEN MILSTEIN SELLERS & TOLL
 1     NANCY G. ROSS (pro hac vice)                   PLLC
       nross@mayerbrown.com                           Michelle C. Yau (pro hac vice)
 2     ABIGAIL M. BARTINE (SBN 326993)                Mary J. Bortscheller (pro hac vice)
       abartine@mayerbrown.com                        Daniel R. Sutter (pro hac vice)
 3     71 S. Wacker Dr.                               1100 New York Ave, NW, Fifth Floor
       Chicago, IL 60606                              Washington DC 20005
 4     Telephone: (312) 786-0600                      Telephone: (202) 408-4600
       Facsimile: (312) 701-7711                      Facsimile: (202)408-4699
 5
       BRIAN NETTER (pro hac vice)                    FEINBERG, JACKSON, WORTHMAN
 6     bnetter@mayerbrown.com                         & WASOW, LLP
       1999 K Street N.W.                             Todd Jackson (SBN 202598)
 7     Washington, D.C. 20006                         Nina Wasow (SBN 242047)
       Telephone: (202) 263-3000                      2030 Addison St., Suite 500
 8     Facsimile: (202) 263-3300
                                                      Berkeley, CA 94704
 9     Attorneys for Defendants                       Telephone: (510) 269-7998
                                                      Facsimile: (510) 269-7994
10
                                                      Attorneys for Plaintiffs
11

12                                 UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14

15   AMY ELIASON, ANGELA HUECKEL,                       CASE NO. 19-cv-06232-SK
     LINDIE LAWRENCE, TIMOTHY SCOTT,
16   PATRICIA GILCHRIST, KAREN FISHER and               STIPULATED BRIEFING SCHEDULE
     GERALD KLEIN on behalf of themselves and
17                                                      ON DEFENDANTS’ MOTION TO
     all others similarly situated,                     DISMISS PLAINTIFFS’ AMENDED
                              Plaintiffs,
18                                                      COMPLAINT AND PROPOSED ORDER
                              v.
19
     AT&T INC., AT&T SERVICES, INC., and the
20   AT&T PENSION BENEFIT PLAN,
21                            Defendants.
22

23

24

25

26

27

28
                  STIPULATED BRIEFING SCHEDULE ON DEFS. MOTION TO DISMISS AMENDED COMPLAINT
                                                                        CASE NO. 19-CV-06232-SK

     2617801 v1
        Case 3:19-cv-06232-SK Document 35 Filed 12/30/19 Page 2 of 5




 1            Pursuant to Local Rule 7-12, Plaintiffs Amy Eliason, Angela Hueckel, Lindie Lawrence,

 2   Patricia Gilchrist, Karen Fisher, and Gerald Klein (“Plaintiffs”) and Defendants AT&T Inc., AT&T

 3   Services, Inc., and the AT&T Pension Benefit Plan (“Defendants”), by and through their respective

 4   counsel of record, hereby stipulate as follows.

 5            1.       WHEREAS, Plaintiffs served the summons and complaint (Dkt No. 1) (“Complaint”)

 6   on AT&T Services, Inc. on October 7, 2019, and on AT&T Inc. and the AT&T Pension Benefit Plan

 7   on October 8, 2019;

 8            2.       WHEREAS, on December 2, 2019, Defendants filed a motion to dismiss the

 9   complaint on several grounds, including that Plaintiffs lacked standing and the complaint failed to

10   state a claim, and also filed a motion to transfer venue to the U.S. District Court for the Northern

11   District of Texas;

12            3.       WHEREAS, in lieu of a response to Defendants’ motion to dismiss, Plaintiffs filed an

13   amended complaint pursuant to Federal Rule of Civil Procedure 15(a)(1) on December 23, 2019 (Dkt

14   No. 34) (the “Amended Complaint”);

15            4.       WHEREAS, the parties have agreed that Defendants’ deadline to answer or otherwise

16   respond to the Amended Complaint will be January 29, 2020;

17            5.       WHEREAS, in the event that Defendants file a motion rather than an answer in

18   response to the Amended Complaint, the parties have agreed to the following briefing schedule:

19                  a) The deadline for Plaintiffs’ response to Defendants’ motion shall be March 3, 2020;

20                     and

21                  b) The deadline for Defendants’ reply in support of its motion shall be March 23, 2020.

22            6.       WHEREAS, the parties’ proposed briefing schedule is necessary to accommodate

23   prior case commitments of counsel;

24            7.       WHEREAS, for the sake of efficiency and so that all motions are presented and

25   briefed to the Court at the same time, Defendants will voluntarily withdraw their pending motion to

26   transfer venue, without prejudice to Defendants’ ability to resubmit the motion to transfer venue in

27   response to the Amended Complaint;

28
                                                        1
                  STIPULATED BRIEFING SCHEDULE ON DEFS. MOTION TO DISMISS AMENDED COMPLAINT
                                                                        CASE NO. 19-CV-06232-SK
     2617801 v1
         Case 3:19-cv-06232-SK Document 35 Filed 12/30/19 Page 3 of 5




 1            8.       WHEREAS, also for the sake of efficiency, the parties agree that the initial case

 2   management conference, which is currently scheduled for February 24, 2020, will be rescheduled to

 3   April 6, 2020, the same date as the noticed hearing for any motion in response to the amended

 4   complaint or, if Defendants elect to answer the Amended Complaint, to a mutually-agreeable date for

 5   the Court and all parties and counsel;

 6            9.       WHEREAS, the deadlines for conducting the Rule 26(f) conference and filing the

 7   joint case management statement will be re-set in accordance with the new date for the initial case

 8   management conference as described in the Court’s initial scheduling order (dkt. no. 7 at 2);

 9            NOW, THEREFORE, THE PARTIES JOINTLY STIPULATE AS FOLLOWS:

10            The deadline for Defendants to answer or otherwise respond to the Amended Complaint is

11   January 29, 2020.

12            The deadline for Plaintiffs to oppose any motion Defendants may file shall be March 3, 2020.

13            The deadline for Defendants to file a reply in support of any motion they may file shall be

14   March 23, 2020.

15            Defendants shall withdraw their motion to transfer venue without prejudice to resubmitting

16   the motion after the Amended Complaint is filed.

17            The initial case management conference shall be rescheduled to April 6, 2020, the same date

18   as the hearing on Defendant’s motion in response to the Amended Complaint or otherwise to a

19   mutually-agreeable date for all parties and counsel, and all related deadlines shall be re-set in

20   accordance with that new date as described in the Court’s initial scheduling order (dkt. no. 7 at 2).

21   /

22   /

23   /

24

25

26

27

28
                                                        2
                  STIPULATED BRIEFING SCHEDULE ON DEFS. MOTION TO DISMISS AMENDED COMPLAINT
                                                                        CASE NO. 19-CV-06232-SK
     2617801 v1
        Case 3:19-cv-06232-SK Document 35 Filed 12/30/19 Page 4 of 5



     Dated: December 30, 2019              /s/Michelle C. Yau
 1                                         COHEN MILSTEIN SELLERS & TOLL PLLC
                                           Michelle C. Yau
 2                                         Mary J. Bortscheller
                                           Daniel R. Sutter
 3                                         1100 New York Ave, NW, Fifth Floor
                                           Washington DC 20005
 4                                         Telephone: (202) 408-4600
                                           Facsimile: (202)408-4699
 5
                                           FEINBERG, JACKSON, WORTHMAN & WASOW,
 6                                         LLP
                                           Todd Jackson (SBN 202598)
 7                                         Nina Wasow (SBN 242047)
                                           2030 Addison St., Suite 500
 8                                         Berkeley, CA 94704
                                           Telephone: (510) 269-7998
 9                                         Facsimile: (510) 269-7994
                                           Attorneys for Plaintiffs
10

11
     Pursuant to L.R. 5-1, I, Daniel R. Sutter, attest that I obtained concurrence in the filing of this
12
     document from the following signatories.
13
     Dated: December 30, 2019
14

15                                          /s/Abigail M. Bartine
                                            MAYER BROWN LLP
16                                          Nancy G. Ross
17                                          Brian D. Netter
                                            Abigail M. Bartine
18                                          71 S. Wacker Dr.
                                            Chicago, IL 60606
19                                          Telephone: (312) 701-8875
                                            Facsimile: (312) 701-7711
20                                          Attorney for Defendants
21

22
                                            ORDER
23
     Pursuant to stipulation, IT IS SO ORDERED.
24

25

26   Dated: December       , 2019                           _______________________________
                                                            The Honorable Sallie Kim
27                                                          United States Magistrate Judge
                                                            Northern District of California
28
                                                       3
                  STIPULATED BRIEFING SCHEDULE ON DEFS. MOTION TO DISMISS AMENDED COMPLAINT
                                                                        CASE NO. 19-CV-06232-SK
     2617801 v1
        Case 3:19-cv-06232-SK Document 35 Filed 12/30/19 Page 5 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
                  STIPULATED BRIEFING SCHEDULE ON DEFS. MOTION TO DISMISS AMENDED COMPLAINT
                                                                        CASE NO. 19-CV-06232-SK
     2617801 v1
